Smoke-free environments (debate)
The next item is the debate on the oral question to the Council on smoke-free environments by Edite Estrela, on behalf of the Committee on the Environment, Public Health and Food Safety, - B7-0225/2009).
Firstly, I would like to thank the shadow rapporteurs of all the political groups for their joint work and the effort they have made in order to be able to table a joint resolution in such a short time. I would also like to thank the secretariat of the Committee on the Environment, Public Health and Food Safety, the secretariat of my group and my assistant for their support. They have all been outstanding.
On behalf of the Committee on the Environment, I will begin by expressing my regret that the Swedish Presidency has decided to finalise this dossier without waiting for Parliament's report. This attitude shows an unacceptable disregard for those elected by Europe's citizens. Hence the question that I put to it on behalf of the Committee on the Environment: can the Council confirm its intention to adopt conclusions on this subject in the Council of 1 December 2009, despite Parliament's timetable? What are the reasons for the Council to rush into adopting the recommendation without the European Parliament's opinion? Since Parliament was consulted on the Commission's proposal, is the Council prepared to take Parliament's view into account when drafting the Council's conclusions?
It should be noted that the Committee on the Environment supports the objectives of the recommendation, since tobacco is still the leading cause of death and disease in the European Union. The Committee on the Environment would therefore like its timetable to have been respected, which would allow for a thorough debate to be held on the issue and for Parliament to adopt a position.
Exposure to environmental tobacco smoke, also known as passive smoke, is a significant additional cause of death, disease and disability in the European Union. Passive smoke contains more than 4 000 gaseous compounds and particles, including 69 known carcinogens and many toxins. There is no safe level of exposure to passive tobacco smoke. The most conservative estimates indicate that many thousands of people die every year because of passive smoke, and it therefore also puts significant burdens on the economy, in terms of direct medical costs, and also indirect costs associated with lost productivity.
Considerable progress has been made in recent years in establishing smoke-free environments in several Member States. To date, more than a third of Member States have adopted wide-ranging legislation prohibiting smoking in workplaces and enclosed public spaces. However, there are still significant differences in the level of protection against exposure to tobacco smoke within the EU. For example, workers in the hotel and catering sector make up an occupational group that is particularly vulnerable to the lack of global protection in most Member States and the exceptionally high concentration of tobacco smoke in bars and restaurants.
At EU level, the issue of smoke-free environments has, up to now, been the subject of several non-binding resolutions and recommendations which do not provide detailed guidelines on how to set up smoke-free environments. The issue also appears in a number of directives adopted in the area of occupational health and safety, but is only addressed indirectly in some cases and does not guarantee an adequate level of protection in others.
I would point out that Article 8 of the World Health Organisation Framework Convention on Tobacco Control, which, to date, has been ratified by 26 Member States and by the Community, obliges all parties to guarantee effective protection against exposure to tobacco smoke in workplaces and enclosed public spaces and on public transport.
We believe that only a total ban on smoking in enclosed workplaces, including the catering and hotel sector, public buildings and public transport, will be able to ensure protection of the health of workers and non-smokers, and will encourage smokers to stop smoking.
I will end by saying that we hope that the Council takes account of this resolution, which, we hope, will be adopted by Parliament tomorrow.
Madam President, on 1 July 2009, the Commission submitted its proposal for a Council Recommendation on smoke-free environments, based on Article 152(4) of the Treaty on the Functioning of the European Union. The principal aim of this proposal is to implement Article 8 of the World Health Organisation Framework Convention on Tobacco Control. Article 8 concerns protection against exposure to tobacco smoke. So far, this convention has been ratified by 26 Member States and also by the Community.
With regard to the Swedish Presidency's work programme and in order to be able to give the other institutions sufficient time to give their opinions, on 8 July 2009, the Council called on the European Parliament, the European Economic and Social Committee and the Committee of the Regions to submit their opinions at the latest by 26 November, 5 November and 8 October 2009, respectively. The European Economic and Social Committee has already adopted its opinion and the Committee of the Regions announced that it did not intend to submit one. I believe that the European Parliament is planning to adopt its opinion by March 2010 at the latest, which I find regrettable. Unfortunately, that will be too late for the Council to have the chance to take it into account. It is absolutely nothing to do with a lack of respect - quite the contrary, in fact.
The Minister for Elderly Care and Public Health, Maria Larsson, confirmed to the Committee on the Environment, Public Health and Food Safety on 2 September that it is the Swedish Presidency's intention for the recommendation on smoke-free environments to be adopted before the end of the year. The text of the recommendation is currently being discussed in the Council and so far, we have made significant progress. I am certain that we will achieve our goal for the recommendation to be adopted at the Council's meeting on 1 December 2009. However, the Council is not planning to adopt any conclusions in this regard.
The Council has examined the European Parliament's resolution that was adopted on 24 October 2007 on the Green Paper 'Towards a Europe free from tobacco smoke: policy options at EU level'. In the resolution, Parliament called on the Member States to introduce legislation on smoke-free environments within two years. Many EU Member States have now adopted such laws, and several are on the way to doing so. Parliament also considered that the smoke-free policy should be complemented by other supporting measures. The Council shares this view.
I am pleased to have had the opportunity to report on the Council's timetable with regard to the proposal for a recommendation on smoke-free environments and look forward to hearing your views on the matter.
Madam President, the Council Decision to promote its proposal on smoke-free environments to the Member States post haste, without giving Parliament sufficient time to process its position is, in our opinion, a mistake. Our reaction, apart from today's question, is the resolution that I hope we shall pass tomorrow, on which we have achieved a good compromise and which, I think, expresses the majority view in the House. This resolution contains numerous new elements. We in the Group of the European People's Party (Christian Democrats) are particularly proud of the emphasis placed in this text on the protection of children from passive smoking and, at our proposal and with the acceptance of other groups, numerous new elements have been introduced.
I would highlight, for example, the reference to the need for particular awareness and protection because children, unlike adults, do not have the facility to give their legal, moral or even psychological consent to their exposure to passive smoking. Parents have a duty to protect, but they need our help, because passive smoking by children has not been researched sufficiently and, consequently, neither parents nor anyone else knows what the consequences are of children's long-term exposure to smoke and to what degree they need to be protected.
That is why our proposal that the Commission conduct a Europe-wide study into the problem, including third-hand smoking, is particularly valuable. The information obtained may provide a massive service. Moreover, there are numerous important elements in the resolution and we hope that the Council will bear them in mind.
The European Union's citizens and environment must benefit from the protection offered by the ban on smoking in public places. We cannot ignore the fact that smoking currently remains one of the biggest causes of illness and death. We fight with all our might against dangerous epidemics and invent complex and costly vaccines to protect ourselves against new viruses, but making the effort to protect our children, families and the environment from the harm of smoking is much more achievable for us.
Simple logic, if not the appeal to concepts such as the right of the non-smoking majority, should convince us to make this effort a priority. Some recent studies indicate that the ban on smoking in North America and Europe has led to a rapid decrease in certain serious health problems. In fact, this effect was noticed almost immediately after the smoking ban was introduced. In countries where smoking has been banned completely in public areas, the positive impact on health has been attributed to a number of factors. These include not only the removal of smoke inhaled indirectly by smokers, but also the reduction in passive smoking affecting non-smokers.
I would like us not to lose sight of one essential fact: smokers are a minority in the European Union. Of course, no one can suggest curtailing the right of individuals to smoke, not even for the sake of certain principles which we all support, such as strong protection for public health and an environment rid of sources of pollution. At the same time, however, the majority made up of non-smokers want a smoke-free environment. This reality should guide us when drafting and supporting anti-smoking legislation.
As the evidence suggests to us that smokers are likely to give up smoking with the help of these support measures, I think that we must strengthen anti-smoking legislative measures as part of a Community policy for controlling tobacco consumption, in order to make a practical contribution to improving public health right across the European Union.
Madam President, with this resolution, our Parliament intends, as a matter of course, to support the Commission's very proactive policy on the fight against smoking. However, we are also asking it - and this is essential - to go even further and guarantee that, in 2011, European men and women will have the right to a clean area in all public places, means of transport and places of work.
In fact, Europe has the right - it is obvious - and even the duty to offer protection, and thus in this case to introduce a ban, as it did and as it continues to do in respect of a whole series of toxic substances, substances that kill, in some cases, far fewer people than tobacco: chemical substances, pesticides, some heavy metals or even asbestos, to mention but a few.
When I say that Europe must introduce a ban, and therefore guarantee this non-smoking area for all workers, as an overwhelming majority of citizens are asking us to, that obviously does not mean that we are launching a crusade against smokers. I am a liberal and am virulently attached to this notion of freedom, free choice and free will. A European text can provide for dispensations, smoking rooms and areas of freedom. To legislate does not mean to oppress. Here we are talking about public areas, but you cannot tell me that Europe does not have a role in this debate.
Madam President, I would like to point out that this is, of course, a worker-protection issue. That is the only reason that the EU is getting involved in the matter at all. We prohibited DCM, dichloromethane, for example - a matter that I was responsible for - precisely because it affects the health of workers. Workers have the right to be protected by European legislation, and we are now talking about the health of restaurant and hotel workers.
A smoking ban in these environments would save many more lives and be much more effective in preventing a lot of poor health than most of the laws that we make here. It is one of the most effective instruments we can introduce to protect the health of workers in the workplace, and especially children and other innocent victims of smoke. Dozens of substances in cigarette smoke are so toxic that, if you want to use them in a laboratory, you have to have a special permit, and yet this is what we want to release into people's everyday environment. It is a completely absurd situation. It is not about freedom of choice, because those who become sick have not chosen it at all. We can now help those people and prevent them from becoming sick in future, and this is an opportunity that we must take.
I am delighted that we have succeeded in creating a joint resolution which represents a decent compromise and which can contribute to reducing the incidence of deaths and ill health caused by smoking. I welcome the wording of Article 15, which should ensure that the effort to control tobacco is protected particularly against the commercial interests of the tobacco industry. The mechanism established in Article 22 for submitting reports is a good one, in my opinion. I am disappointed that we have not managed to incorporate a reference to standardised packaging in the joint resolution. Studies have shown that standardised packaging would greatly reduce consumption and demand, especially among young people. I am also disappointed that, for reasons of time, the proper consultation process was not followed and I hope the Council will back the aforementioned proposals. I would also like to add for the record that we have adopted at today's session measures that will put the protection of non-smokers in the European Parliament on a proper footing.
(DE) Madam President, ladies and gentlemen, I would like to thank everyone who has contributed to the resolution. Passive smoking is a huge problem, particularly for children. The president of the German association of paediatricians once said that smoking in the presence of children constitutes intentional bodily harm. I would not express it as drastically as that myself, but it is clear that we need to act.
I very much welcome the legislation that has been introduced in Ireland, Italy and other countries. I think that the legal and practical situation in Germany is shameful from a health policy perspective. We have a lot to learn from other European countries in this respect.
Nevertheless, it is not as easy as paragraphs 2, 10 and 13 of this resolution suggest. We have only limited authority at a European level and introducing legislation in this area could be politically counterproductive. We can only protect workers. We cannot provide special protection for children by taking action at a European level. However, it is this sort of protection that is urgently needed. Therefore, I would ask you to support the amendments put forward by the Group of the European People's Party (Christian Democrats) on this subject.
One word about the controversial tobacco subsidies, which we have been discussing for years. The Committee on the Environment, Public Health and Food Safety has always called for them to be abolished. Now we have a good compromise in the Council and, therefore, I would like to make a strong personal plea, subject to a discussion with my group, for leaving paragraph 9 unchanged. It is an effective compromise and people will not understand it if we continue to pay subsidies as we have in the past. We need this change and we should support it.
Madam President, during the 2004 European elections, Ireland introduced a ban on smoking in the workplace, so we met many irate voters outside restaurants and public houses. They were furious about the ban. But this is 2009, and there has been a huge acceptance that what we did was good for workers, good for employers and good for the public health system. People have come to live with it.
This morning, I took the healthy option and walked into Parliament and I was dismayed to see in cars young parents, with children strapped into the back, smoking cigarettes. There were parents pushing children in buggies, with a cigarette hanging over the child. Obviously, we have a lot of work to do to educate adults about the dangers for children.
So, I support my colleague, Peter Liese, in his call for the protection of children. They are so vulnerable, and it is so sad to see that they are exposed to this danger.
But let us not demonise smokers. Remember that tobacco is a terrible addiction and smokers need all our help and support to kick the habit. Those who chose, as others may say, not to kick the habit should carry on with what they wish to do, without doing harm to others, and understand fully the harm that they are doing to themselves.
This is a good resolution and, obviously, in Ireland, where we are well advanced in this legislation, we are fully supportive.
(LT) Here in the European Parliament, we often discuss human rights. According to a Eurobarometer survey, 70% of European Union citizens do not smoke and the majority would like smoking to be banned in public places. There could be some discussion about whether this might discriminate against smokers. However, I believe that given the recognised damage to health that smoking can cause, we cannot risk people's health. Of course, when talking about a smoking ban on an EU scale, we must not forget the principle of subsidiarity and we must allow the Member States themselves to decide how they will defend and protect their citizens. In Lithuania, for example, as our Irish colleagues have already mentioned, we have the Law on Tobacco Control which is one of the most progressive when compared at EU level. Of course, there is still more to achieve. In Lithuania, tobacco consumption is banned in public institutions, in workplaces, in enclosed areas, in all eating establishments and on public transport. In Lithuania, the Law on Tobacco Control was accepted quite willingly and in truth, even smokers themselves admit that they are now smoking less or, in some cases, have even stopped altogether. Of course, Lithuania, like other EU Member States, must devote somewhat more attention to the problem of under-age smoking. I believe that we are all interested in having a clean and healthy environment, especially for our children. Therefore, the good examples set by states banning smoking in public spaces should encourage and inspire those states that are more sceptical in this area to defend the rights of non-smokers and they should encourage EU institutions - having heeded the opinion of the European Parliament - to find ways of adopting legislation of an obligatory nature.
Madam President, firstly I would like to compliment Mrs Estrela on her initiative. I agree with the points that she made.
In Ireland, I have also seen the transformation in attitudes to smoking and I have seen a transformation in the habits of Irish smokers. I was President of the Gaelic Athletic Association, which is Ireland's largest sporting body. We introduced a ban in our biggest stadium, which can hold 82 500 people. People resisted it but now they accept it. There is a complete change. I have no problem with people smoking but it affects others and that is the problem. Passive smoking has basically been eliminated in Ireland and adults have also cut back on smoking. Many have given it up and also - and more importantly - young people are less inclined to smoke now than they were before.
The final point I would make is that, even in terms of their clothes, people find that there is no longer a smell. When you go abroad and go into restaurants, and if you smell smoke, you are inclined to leave, and it is the same for hotel rooms. It is a good initiative and, the sooner it is introduced, the better for everybody. They will not regret it, I can guarantee that.
Madam President, people have the right to smoke but I bow to no one in saying that others should not have to breathe in the smoke at the workplace or any establishment that is breathed out by others.
Personally I hate the stuff - just loathe the stuff - and I welcome the ban that has been introduced in my country. But I do not think the decision should be taken at European level. I do not think we should be calling for binding legislation to apply to every Member State. I am a federalist but I am not a centralist. Decisions should be taken at the lowest practical level and, in this case, that is the Member State, or indeed the regional government, as in Scotland, the first area of my country to go smoke-free.
It is so easy to disregard the principle of subsidiarity when we think we are doing good. In this case, I think we are trying to do good, but with the Lisbon Treaty now adopted, we should be bending over backwards to respect that principle.
(DE) Madam President, we need clear and practical rules for the protection of non-smokers to be introduced throughout Europe. However, in my opinion 'throughout Europe' does not necessarily mean 'from Europe'. Many Member States already have in place legislation to protect non-smokers and others are in the process of introducing laws of this kind.
Why are some of my fellow Members now saying that we in Brussels can do this much better than the Member States, regardless of the fact that the European Union has no authority on health policy and that we have to implement this via the circuitous route of health and safety at work? In my opinion, the Member States should decide which regulations to put in place to protect non-smokers. This makes sense, because they are closer to the local problems and issues. I do not understand why Brussels should impose protection for non-smokers in Lapland and in Andalusia which is identical in every detail. What has happened to the cross-border implications? We in Brussels have come up against our limits in this respect.
For me, protecting children and young people is particularly important. We need comprehensive protection in this area. If we introduce protection for non-smokers on a European level via health and safety at work, we are not protecting children and young people, because they are not employees. Therefore, I would ask you to support Amendments 2 and 13 put forward by the Group of the European People's Party (Christian Democrats).
Madam President, my thanks to the honourable Members for this important debate. It is extremely positive that we are all so committed to succeeding in achieving smoke-free environments. I believe that we have many points of view in common. As I said earlier, I regret the fact that the European Parliament has not been able to submit its opinion in time, but the Presidency will take account of Parliament's resolution.
With regard to smoking in the workplace, the Commission has initiated a round of consultation with the social partners at EU level. They have been asked to give their opinion of the current legislation and any future legislative initiatives in this area. The proposal for a recommendation states that it is particularly dangerous for children and young people to be exposed to second-hand smoke and that this could increase the likelihood of their taking up smoking.
The proposal for a recommendation on smoke-free environments invites the Commission to report on the implementation, the functioning and the impacts of the proposed measures, on the basis of the information provided by Member States. The Commission's report will also provide an appropriate opportunity to return to this issue.
The issue of tobacco control will have a prominent place on the agenda over the next year as well. We will then begin preparations for the fourth session of the Conference of the Parties to the Framework Convention on Tobacco Control. The conference will be held in Punta del Este in Uruguay on 15-20 November 2010. I am sure that at that time the Council will want to discuss this issue with the European Parliament once again.
I have received one motion for a resolution tabled in accordance with Rule 115(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow (Thursday, 26 November 2009).
Written statements (Rule 149)
Madam President, ladies and gentlemen, it is often the case that good intentions cause problems. No one here would question the fact that non-smokers need comprehensive protection. However, the compromise motion for a resolution on smoke-free environments on which we will be voting on Thursday goes far beyond the protection of non-smokers. Even though the current draft explicitly supports the principle of subsidiarity, it also undermines it. The motion calls for strict and legally binding regulations at EU level. It abuses valid concern for health protection in an attempt to transfer invalid authority in the field of health policy and of work and social issues to a European level. We all want a Europe which is close to its people and the principle of subsidiarity is the key to this. The Member States or, in the case of Germany, the federal states, must have their own discussions on the protection of non-smokers. This is the only way to identify solutions which suit each country's traditions and culture and are therefore close to its people. For these reasons, I would ask you to vote against the motion for a resolution in its current form on Thursday.
in writing. - (DE) I am a non-smoker myself. I am fully aware of the damage to health caused by using tobacco and by passive smoking. However, as is so often the case, these plans from the EU go a step too far. Some of these regulations are completely absurd and, in some cases, do not even permit smoking in the open air. The EU is focusing obsessively on the consumption of tobacco, while there are a number of other activities in daily life which have been statistically proven to be hazardous and harmful, such as fast food, sun beds, alcohol and coffee, driving a car, taking no exercise and having too little sleep, to name but a few. I would welcome sensible regulations and awareness campaigns which aim to minimise the risks involved. However, all adults should ultimately be responsible for making their own decisions about the extent to which they are prepared to accept the resulting damage to their health. A total ban on smoking in businesses is planned for 2012 and this gives very little consideration to those businesses that will suffer most, in other words, those in the catering industry. They can expect a drop in their takings of up to 20% which will result in the loss of numerous jobs. In addition, in recent years, restaurants and bars were required by law to set up smoking and non-smoking areas on their premises. A total smoking ban in 2012 would make these expensive investments obsolete at a stroke. The draft Council Recommendation on smoke-free environments is not a sensible measure.
The Member States in particular have some catching up to do when it comes to the protection of non-smokers. Our central concern must be to protect vulnerable groups such as children and pregnant women. However, the European Union has no direct authority in this area. Health care is, and remains, a matter for the Member States and the countries must take on responsibility for these issues. The EU should therefore focus on what it can do to protect non-smokers, which means protecting employees in the workplace. However, attempting to achieve the fundamental aim of making Europe smoke-free by introducing a large number of regulations to protect workers is not a satisfactory solution to the problem. In order to protect as many sections of the population as possible and, in particular, children from the harmful effects of tobacco smoke, we need more campaigns to raise public awareness. This is the only effective means of changing the way in which people in Europe think in the long term and this is the only solution to reducing smoking in the private sphere.
(The sitting was suspended at 19.30 and resumed at 21.00)